DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/21/2021. It is noted, however, that applicant has not filed a certified copy of the 202110080273.1 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20210389248 A1 teaches an apparatus for imaging using microwave or terahertz radiation, said apparatus comprising: a cell comprising a vapor of atoms; one or more laser sources configured to generate one or more laser beams propagating through said cell, said one or more laser beams defining a sensing region in said cell; one or more terahertz sources configured to generate an imaging beam for illuminating an object receiving area for receiving an object to be imaged, said imaging beam comprising terahertz radiation; an imaging system for focusing the imaging beam to form, in use, an image of said object at said sensing region in said cell.
US 20220196716 A1 teaches an atom-based closed-loop control system comprising: a compartment enclosing a gas of excited atoms comprising one or more Rydberg states; a device configured to apply a terahertz signal to the one or more Rydberg states; a detector configured to detect a response of the one or more Rydberg states due to an interaction of the one or more Rydberg states with electromagnetic radiation; and a controller configured to adjust a characteristic of the applied input signal based on, at least in part, the detected response of the one or more Rydberg states to the electromagnetic radiation.
However, one of the prior art teach a terahertz biological detection method based on five-level Rydberg quantum state, comprising: (3) in a condition that a terahertz wave electric field in the vapor pool can be detected, adding a standard biological sample to be detected to a terahertz optical path and establishing a concentration gradient; sweeping a frequency by applying a terahertz frequency; observing an EIT-AT spectrum; establishing a terahertz frequency-EIT splitting interval curve graph, wherein an emergent characteristic peak is a characteristic peak of the detected standard biological sample; changing a sample concentration, wherein the higher a sample concentration, the stronger a light intensity absorption of the terahertz wave; sweeping the frequency by applying the terahertz frequency to obtain a terahertz frequency-EIT splitting interval curve diagram in a changed concentration; thereby establishing a reference diagram or a table of the EIT splitting interval corresponding to a composition, a concentration and a terahertz frequency of the standard biological sample; and (4) replacing the standard biological sample in the step (3) with a biological sample to be detected into the terahertz optical path; sweeping the frequency by applying the terahertz frequency; detecting the EIT-AT spectrum; comparing an obtained split interval and a corresponding terahertz frequency with the obtained reference graph or the table in the step (3), to obtain a composition and a concentration of the biological sample to be detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884